EXAMINER’S COMMENT
Applicants’ response filed on 03 March 2021 has been entered.
All previous objections and rejections under 35 U.S.C. § 112 have been withdrawn in view of Applicants’ amendments and arguments. See in particular Remarks, page 7.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a novel hybrid maize variety X90N357. The prior art fails to teach or reasonably suggest the breeding of a hybrid maize variety X90N357 having the phenotypic characteristics listed in Table 1 on pages 55-57, and also having the instant breeding history and parents, or the unique genetic and morphological complements thereof.
	It is understood that all plants of hybrid maize variety X90N357, including those further comprising a single locus conversion, will exhibit the distinct, uniform, stable characteristics that distinguish them over other corn plants, such as the phenotypic characteristics listed in Table 1 on pages 55-57. 
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-20 are allowed.


Examiner’s Contact Information
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663